Citation Nr: 0702603	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-27 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected Guillian-Barre syndrome.

2.  Entitlement to an initial compensable evaluation for 
service-connected atrial fibrillation.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for 
Guillian-Barre syndrome and atrial fibrillation and assigned 
10 percent and noncompensable (zero percent) disability 
evaluations, respectively.  

The Board notes the veteran relocated to Texas during the 
pendency of this case, and jurisdiction over his file now 
resides in the RO in Houston, Texas.


FINDINGS OF FACT

1.  Prior to May 12, 2005, the competent and probative 
evidence of record shows the veteran's service-connected 
Guillian-Barre syndrome was manifested by no evidence of 
impairment of motor, sensory, or mental function, as shown by 
increased grip strength, normal cranial nerves, normal 
cerebellar function and gait, and no evidence of sensory or 
motor loss.

2.  As of May 12, 2005, the competent and probative evidence 
of record shows the veteran's service-connected Guillian-
Barre syndrome was manifested by residual symptoms of left 
hand tremors and episodic muscle cramps, with no evidence of 
actual paralysis, muscle atrophy, or other symptoms 
consistent with disuse of his left hand.  Otherwise, the 
veteran's service-connected disability is manifested by 
intact mental status and speech, intact cerebellar function 
and gait, normal cranial nerves, and normal sensory testing 
and strength.  

3.  The competent and probative evidence of record shows the 
veteran's service-connected atrial fibrillation has been 
manifested by three episodes of increased heart rate, 
palpitations, and shortness of breath since military service.  
The episodes that occurred in September 2002 and July 2005 
were confirmed as atrial fibrillation by echocardiograms 
(ECG).  The additional episode that occurred in January 2004 
was not documented by ECG because the veteran independently 
cardioverted before evaluation.  




CONCLUSIONS OF LAW

1.  Prior to May 12, 2005, the criteria for an initial 
evaluation in excess of 10 percent for service-connected 
Guillian-Barre syndrome were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8099-
8010, 8512 (2006).

2.  As of May 12, 2005, the criteria for a 20 percent 
evaluation for service-connected Guillian-Barre syndrome have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8099-8010, 8512 (2006).

3.  The criteria for an initial compensable evaluation for 
service-connected atrial fibrillation have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2003 and June 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The March 2003 and June 2006 letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies, including VA, the service department, and Social 
Security.  He was advised that it was his responsibility to 
send medical records showing his service-connected 
disabilities have increased in severity, or to provide a 
properly executed release so that VA could request the 
records for him.  The June 2006 letter specifically asked the 
veteran to provide to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  The June 2006 letter also advised the veteran 
of how disability rating and effective dates are assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the content of the March 2003 and June 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a May 2004 SOC and September 2006 SSOC provided 
the veteran with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Guillian-Barre syndrome

Service connection for Guillian-Barre syndrome was 
established in November 2002 and the RO assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.124a, DC 8099-8010.  
At that time, the RO considered service medical records 
(SMRs) showing that, in July 2001, veteran was diagnosed with 
Guillian-Barre syndrome manifested by progressive weakness in 
his hands and lower extremities.  Also considered was a 
January 2002 VA examination report which revealed no evidence 
of sensory or motor loss and showed the veteran's grip 
strength had improved from 5 to 65 pounds.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 8099-8010 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2006).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.124a, DC 
8010, for myelitis.  Under DC 8010, a minimum rating of 10 
percent is assigned.  The minimum rating requires 
ascertainable residuals.  38 C.F.R. § 4.124a provides that 
neurological conditions and their residuals, including 
myelitis, may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc, are to be considered also.  With partial 
loss of


use of one of more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

Accordingly, the Board will also consider the veteran's 
service-connected disability under DC 8512, for paralysis of 
the lower radicular group, which includes all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers.  Under DC 8512, a 20 percent rating is 
warranted for minor incomplete paralysis of the minor 
extremity, a 30 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity, and a 40 percent 
rating is warranted for severe incomplete paralysis of the 
minor extremity.  The note under Diseases of the Peripheral 
Nerves state that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis.  When involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

After carefully reviewing the evidence of record, the Board 
finds that a 20 percent evaluation for mild incomplete 
paralysis is warranted as of May 12, 2005.  In making this 
determination, the Board notes that in May 2005, examination 
revealed a "mild to moderate" left hand tremor with no 
rigidity or stiffness.  The examiner noted the veteran had 
good recovery of his Guillian-Barre syndrome since service 
but had some residual symptoms of left hand tremors and 
episodic muscle cramps.  Given that tremors described as mild 
to moderate are shown in the veteran's left, minor extremity, 
the Board finds that a 20 percent disability evaluation is 
warranted under DC 8512, as of May 12, 2005.  

An evaluation in excess of 20 percent is not warranted as of 
May 12, 2005, because the evidence shows that, other than the 
left hand tremors and episodic muscle cramps, the symptoms 
associated with the veteran's service-connected Guillian-
Barre syndrome are normal.  In this regard, the Board notes 
that the May 2005 VA examination report reflects the 
veteran's mental status and speech are intact.  His cranial 
nerves are normal and motor examination revealed normal 
strength throughout.  Reflexes are +2 in the arms and knees 
and +1-1/2 in both ankles.  Sensory testing is normal 
throughout with preserved vibratory sense in both feet and 
cerebellar function and gait are also intact.  In finding 
that an evaluation in excess of 20 percent is not warranted, 
the Board notes there is no evidence showing the veteran's 
activities are affected by his tremors.  Moreover, there is 
no evidence of actual paralysis, muscle atrophy, or other 
symptoms consistent with disuse of his left hand.  
Accordingly, the Board finds the symptoms associated with the 
veteran's service-connected Guillian-Barre syndrome more 
nearly approximate a mild incomplete paralysis disability.  
Therefore, the Board finds that no more than a 20 percent 
evaluation is warranted as of May 12, 2005, as that is the 
first date a left hand tremor is shown in the evidence of 
record.  

Prior to May 12, 2005, the evidence shows the veteran 
reported he could walk a couple of miles without fatigue and, 
although he could not run, he could jog a fourth of a mile 
before developing weakness in his ankles.  He also reported 
having difficulty opening jars but the examiner who conducted 
the January 2002 VA examination noted his grip strength had 
improved from 5 to 65 pounds.  The veteran's cranial nerves 
were normal and there was no evidence of sensory or motor 
loss.  Reflexes were +1 in the biceps, triceps, and knees and 
+4 in the ankles.  Cerebellar function and gait were normal.  
The diagnosis was Guillian-Barre syndrome, treated and 
improved.  As such, the Board finds an increased evaluation 
of 20 percent is not warranted prior to May 12, 2005, as 
there was no evidence of impairment of motor, sensory, or 
mental function prior to that time.  

The Board has considered the veteran's service-connected 
Guillian-Barre syndrome under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 20 percent rating currently assigned.  

As noted, therefore, the Board finds an increased evaluation 
of no higher than 20 percent is warranted as of May 12, 2005, 
for service-connected Guillian-Barre syndrome.

B.  Atrial Fibrillation

Service connection for atrial fibrillation was established in 
November 2002 and the RO assigned a noncompensable (zero 
percent) disability evaluation under 38 C.F.R. § 4.104, DC 
7010.  At that time, the RO considered SMRs which showed the 
veteran had a single episode of atrial fibrillation in June 
2001 and was treated with Atenolol until he was discharged 
from service.  Although the evidence showed the veteran had 
been asymptomatic since service, the RO assigned a 
noncompensable evaluation because of the in-service episode 
of atrial fibrillation.  

Under DC 7010, a 10 percent evaluation is warranted for 
permanent atrial fibrillation (lone atrial fibrillation), or 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  A 20 percent evaluation is 
warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  

In evaluating the veteran's claim under DC 7010, the Board 
notes the evidence does not show that he has permanent atrial 
fibrillation or has had one to four documented episodes of 
atrial fibrillation per year.  Review of the record reveals 
that, since he was discharged from service, the veteran has 
had three episodes of increased heart rate, palpitations, and 
shortness of breath.  In September 2002, the veteran was 
treated at a private facility for recurrence of atrial 
fibrillation.  An ECG, which the Board notes is included in 
the record, confirmed the diagnosis of atrial fibrillation 
and revealed the veteran had a rapid ventricular response to 
chemical cardioversion.  

In January 2004, the veteran presented to a VA clinic 
complaining of palpitations that had persisted since the 
night before.  He reported that, after his previous episode 
of atrial fibrillation, his private cardiologist did an 
echocardiogram that was negative and checked his thyroid 
which was also unremarkable.  He also reported that his 
physician thought his palpitations were due to alcohol and 
that he drank 10 beers two nights before and did not sleep 
the previous night.  When he presented to the clinic, the 
veteran had cardioverted on his own as he indicated he had 
taken Atenolol from his old prescription.  A subsequent ECG 
revealed normal sinus rhythm without ischemic changes and the 
veteran's Atenolol dosage was increased.  

At the end of July 2005, the veteran presented to the VA 
clinic complaining of palpitations.  He reported drinking 6 
twelve ounce beers over a 7 hour span the night before and 
also reported he stayed awake all night.  An ECG confirmed 
the veteran had a paroxysmal atrial fibrillation.  He was 
subsequently placed on an Esmolol drip and reverted back to 
sinus rhythm.  

Based on the foregoing, the Board finds the evidence does not 
meet the criteria for a 10 percent evaluation under DC 7010.  
In this regard, the Board notes that, although the evidence 
shows the veteran has had three episodes of atrial 
fibrillation since service, one of the three episodes was not 
documented by ECG or Holter monitor.  As noted above, in 
January 2004, the veteran independently cardioverted before 
an ECG could be done.  In addition, there is no evidence that 
the veteran had an episode of atrial fibrillation in 2003 or 
since the last episode in 2005.  In evaluating the ultimate 
merit of this claim, the Board must also note that all of the 
veteran's episodes of atrial fibrillation are associated with 
alcohol use and lack of sleep.  Regardless, there is no 
evidence of yearly episodes of documented atrial fibrillation 
and thus, an initial compensable evaluation is not warranted 
in this case.  

The Board has evaluated the veteran's service-connected 
atrial fibrillation under all other potentially applicable 
diagnostic codes, to determine whether he can receive a 
compensable evaluation.  Under 7011, for ventricular 
arrhythmias (sustained), a 10 percent evaluation is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication is required.  Initially, 
the Board notes DC 7011 is not for application in this case 
because, although the veteran has ventricular arrhythmias 
(variation from the normal rhythm of heart rate), the 
evidence shows his atrial fibrillation is episodic and not 
sustained.  In addition, a 10 percent evaluation is not 
warranted under DC 7011 because the examiner who conducted 
the May 2005 VA examination opined the veteran's functional 
capacity was not impaired at 10 METs as he had no restriction 
of activities or symptoms of fatigue, dyspnea, or anginal 
pain.  As such, DC 7011 does not assist the veteran in 
obtaining a compensable disability evaluation.  The Board has 
considered the veteran's service-connected atrial 
fibrillation under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4; however, the Board 
finds there are no other DCs that provide a basis to assign 
an initial compensable evaluation.  

Therefore, based on the foregoing, the Board finds an initial 
compensable evaluation for service-connected atrial 
fibrillation is not warranted, and the benefit-of-the-doubt 
is not for application.  See Gilbert, supra.


ORDER

As of May 12, 2005, entitlement to a 20 percent evaluation 
for service-connected Guillian-Barre syndrome is granted.  

Entitlement to an initial compensable evaluation for service-
connected atrial fibrillation is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


